ORDER
PER CURIAM.
Mark Burse appeals the judgment and sentence entered upon his conviction by a jury of first degree assault, section 565.050 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on direct appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
In this consolidated matter, Burse also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. Burse has failed to raise or brief any points relating to the denial of his Rule 29.15 motion on appeal. Where a defendant appeals the denial of a Rule 29.15 motion, but fails to raise any point relating to the denial of that motion in the brief on appeal, the appeal is considered abandoned. State v. Gary, 913 S.W.2d 822, 824 n. 1 (Mo.App. E.D.1995), cert. denied, — U.S. -, 117 S.Ct. 91, 136 L.Ed.2d 47 (1996), overruled in part on other grounds, State v. Carson, 941 S.W.2d 518 (Mo.1997); State v. Henderson, 824 S.W.2d 445, 447 (Mo.App. E.D.1991). The appeal from the motion court’s judgment is therefore dismissed.